On petition eor a rehearing.
Perkins, J.
In September, 1875, the building materials were furnished for the house mentioned in the complaint; the house and lot on which it is situated were the property of Benjamin G. Price, and he purchased the materials of the appellee, Jennings.
On the 4th of October, 1875, said Benjamin G. sold said property to Lydia M. Price for a consideration, and executed to her a deed therefor. On the 6th day of said October, a mechanic’s lien was filed. On the 2d day of November, 1875, the suit in this case was commenced. It was tried on the 13th of December, 1875. There was no personal judgment, but simply a decree in rem, enforcing the mechanic’s lien against the property, then owned by said Lydia M. Price, a purchaser from Benjamin G., the builder of the house.
The only evidence in the cause, tending to prove that said Benjamin was of age, was the proof of his admissions. These were evidence against him and would have authorized a personal judgment against him. But the proof of these admissions was not evidence against Lydia M. Price, the owner. It is true that the declarations or admissions *116of the former owner of the property, made while he was such owner and in possession of the property, touching the condition and title of the property, may be given in evidence against a purchaser from such owner. But in this case the admissions given in evidence against the purchaser were not concerning the character or title of the property in litigation, but concerning the person of the-former owner. Admissions proved by third parties are, as-a rule of law, to he regarded with caution, as an unsatisfactory species of evidence, and especially so when to he used, not against the party making the admissions, hut against a third party, as to whom they constituted mere-hearsay evidence, and we are not inclined to extend the rule as to the admission of this species of evidence so as to-embrace subjects not heretofore clearly within it. Such evidence in this case was not admissible against Lydia M. Price; hence, there was no evidence against her of the fact that Benjamin G-. was an adult, while the proof was clear that he was not such. See the cases on this subject in our State, collected in Davis’ New Indiana Digest, vol. 1, p. 582, et seq.
Original opinion filed at November term, 1877.
Opinion on petition for a rehearing filed at May term, 1878.
The petition is overruled.